DETAILED ACTION
Claim(s) 1-30 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 28 is objected to because of the following informalities:  A typographic error, where it recites “first co” it should instead recite “first component carrier”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 7, 9, 12, 13, 14, 15, 16, 17, 19, 21, 24, 25, 26, 27, 28, 29 and 30 /are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHANG (USPGPUB NO. 2019/0173740 cited in 6/29/2021 IDS).

In regards to claim(s) 1 and 26, ZHANG (USPGPUB NO. 2019/0173740) teaches a method of wireless communication performed by a user equipment (UE), comprising: detecting a beam failure detection reference signal for a first component carrier of a group of component carriers, wherein at least one second component carrier, of the group of component carriers, and the first component carrier share a quasi-co-location parameter ([Par. 49 – Par. 55] and [Fig. 4] teach detecting a beam failure detection reference signal, “BFD RS” for a first component carrier of a group of component carriers in a process that involves receiving BFD RS(s) and detecting their quality, “[0050]…Such an embodiment includes an independent counter and BFD RS for each BWP/CC, allowing the beam condition for each BWP/CC to be independently monitored..[0053]…for each BFD RS instance that has a quality below a predetermined threshold”. [Par. 55] shows where at least one second component carrier of the group of component carriers and the first component carrier share a QCL parameter, “…. Alternatively, one BFD and BFR process can be applied to a subset of, or all of, the BWPs/CCs, and those BWP/CCs can be selected based on whether inter-BWP, or inter-CC Quasi-Co-Location (QCL) can be assumed…”); and 
initiating a beam failure recovery procedure for the first component carrier and the at least one second component carrier based at least in part on a measurement of the beam failure detection reference signal and identifying the at least one second component carrier associated with the beam failure detection reference signal ( [Par. 49 – Par. 56] and [Fig. 4] further show features for initiating a beam failure recovery for the first component carrier and the second component carrier based on a threshold quantity of BFD RS instances having a quality below a threshold and identifying the second CC based on the shared QCL parameter, “[0053]…for each BFD RS instance that has a quality below the predetermined threshold, the BFD counter associated with the BWP/CC…is incremented..[0054]…if the value of the BFD counter exceeds a threshold amount, then a beam failure may be declared…[0055] Finally, following declaration of a beam failure, a beam failure recovery may be commenced, in operation 412..Alternatively, one BFD and BFR process can be applied to a subset of, or all of, the BWPs/CC, and those BWPs/CCs can be selected based on a whether inter-BWP or inter-CC Quasi-Co-Location (QCL) can be assumed, based on gNB indication…”  ).

In regards to claim(s) 14 and 28, ZHANG teaches a method of wireless communication performed by a base station (BS), comprising: transmitting, to a user equipment (UE), a beam failure detection reference signal on a first component carrier of a group of component carriers that share a quasi-co-location parameter ([Par. 49 – Par. 55] and [Fig. 4] teach detecting a beam failure detection reference signal, “BFD RS” for a first component carrier of a group of component carriers in a process that involves receiving BFD RS(s) and detecting their quality, “[0050]…Such an embodiment includes an independent counter and BFD RS for each BWP/CC, allowing the beam condition for each BWP/CC to be independently monitored..[0053]…for each BFD RS instance that has a quality below a predetermined threshold”. [Par. 55] shows where at least one second component carrier of the group of component carriers and the first component carrier share a QCL parameter, “…. Alternatively, one BFD and BFR process can be applied to a subset of, or all of, the BWPs/CCs, and those BWP/CCs can be selected based on whether inter-BWP, or inter-CC Quasi-Co-Location (QCL) can be assumed…”);  and communicating with the UE to initiate a beam failure recovery procedure for the first component carrier and at least one second component carrier, of the group of component carriers, based at least in part on transmitting the beam failure detection reference signal on the first component carrier ( [Par. 49 – Par. 56] and [Fig. 4] further show features for initiating a beam failure recovery for the first component carrier and the second component carrier based on a threshold quantity of BFD RS instances having a quality below a threshold and identifying the second CC based on the shared QCL parameter, “[0053]…for each BFD RS instance that has a quality below the predetermined threshold, the BFD counter associated with the BWP/CC…is incremented..[0054]…if the value of the BFD counter exceeds a threshold amount, then a beam failure may be declared…[0055] Finally, following declaration of a beam failure, a beam failure recovery may be commenced, in operation 412..Alternatively, one BFD and BFR process can be applied to a subset of, or all of, the BWPs/CC, and those BWPs/CCs can be selected based on a whether inter-BWP or inter-CC Quasi-Co-Location (QCL) can be assumed, based on gNB indication…”  ).

In regards to claim(s) 2 and 27, ZHANG teaches the method of claim 1, wherein the beam failure detection reference signal is a quasi-co-location type-D reference signal corresponding to each unique quasi-co-location type-D source, of a plurality of component carriers, configured on a single component carrier of the group of component carriers ([Par. 33] teaches where the BFD RS, “DL RS(s)” is quasi-location type D reference signal corresponding to each unique quasi-co-location type-D source, of a plurality of component carriers, configured on a single component carrier of the group of component carriers, ”…The RS set may include a reference to either one or two DL RSs and associated quasi co-location type (QCL-type) for each DL RS(s)…QCL-Type and may take one or a combination of the following types…QCL-TypeC…”). 

In regards to claim(s) 15 and 29, ZHANG teaches the method of claim 14, wherein the beam failure detection reference signal is a quasi-co-location type-D reference signal corresponding to each unique quasi-co-location type-D source, of a plurality of component carriers, configured on a single component carrier of the group of component carriers ([Par. 33] teaches where the BFD RS, “DL RS(s)” is quasi-location type D reference signal corresponding to each unique quasi-co-location type-D source, of a plurality of component carriers, configured on a single component carrier of the group of component carriers, ”…The RS set may include a reference to either one or two DL RSs and associated quasi co-location type (QCL-type) for each DL RS(s)…QCL-Type and may take one or a combination of the following types…QCL-TypeC…”). 



In regards to claim 3, ZHANG teaches the method of claim 1, further comprising: determining that the measurement of the beam failure detection reference signal satisfies a threshold indicating a beam failure for the first component carrier; and wherein initiating the beam failure recovery procedure comprises: initiating the beam failure recovery procedure based at least in part on determining that the measurement of the beam failure detection reference signal satisfies the threshold ( [Par. 49 – Par. 56] and [Fig. 4] further show features for initiating a beam failure recovery for the first component carrier and the second component carrier based on a threshold quantity of BFD RS instances having a quality below a threshold and identifying the second CC based on the shared QCL parameter, “[0053]…for each BFD RS instance that has a quality below the predetermined threshold, the BFD counter associated with the BWP/CC…is incremented..[0054]…if the value of the BFD counter exceeds a threshold amount, then a beam failure may be declared…[0055] Finally, following declaration of a beam failure, a beam failure recovery may be commenced, in operation 412..Alternatively, one BFD and BFR process can be applied to a subset of, or all of, the BWPs/CC, and those BWPs/CCs can be selected based on a whether inter-BWP or inter-CC Quasi-Co-Location (QCL) can be assumed, based on gNB indication…”  ).

In regards to claim 4, Zhang teaches the method of claim 1, further comprising: monitoring resources of the group of component carriers; and wherein detecting the beam failure detection reference signal for the first component carrier comprises: detecting the beam failure detection reference signal for the first component carrier based at least in part on monitoring the resources across the group of component carriers ([Par. 50] teaches monitoring resources of the group of component carriers and detecting the beam failure detection reference for the first component carrier based at least in part on monitoring resources across the group of component carriers, “[0050]…Such an embodiment includes an independent counter and BFD RS for each BWP/CC, allowing the beam condition for each BWP/CC to be independently monitored..”).

In regards to claim 5, Zhang teaches the method of claim 1, further comprising: receiving base station signaling identifying the group of component carriers; and determining the at least one second component carrier based at least in part on the base station signaling identifying the group of component carriers( [Par. 49 – Par. 56] and [Fig. 4]  teach receiving base station signaling identifying a group of component carriers through shared QCL parameter(s) and determining the at least one second component carrier based at least in part on the base station signaling identifying the group of component carriers,“…[0055] Finally, following declaration of a beam failure, a beam failure recovery may be commenced, in operation 412..Alternatively, one BFD and BFR process can be applied to a subset of, or all of, the BWPs/CC, and those BWPs/CCs can be selected based on a whether inter-BWP or inter-CC Quasi-Co-Location (QCL) can be assumed, based on gNB indication…”  ).

In regards to claim 17, Zhang teaches the method of claim 14, further comprising: transmitting, to the UE, signaling identifying the group of component carriers, to enable detection of the beam failure for the at least one second component carrier ( [Par. 49 – Par. 56] and [Fig. 4]  teach receiving base station signaling identifying a group of component carriers through shared QCL parameter(s) and determining the at least one second component carrier based at least in part on the base station signaling identifying the group of component carriers,“…[0055] Finally, following declaration of a beam failure, a beam failure recovery may be commenced, in operation 412..Alternatively, one BFD and BFR process can be applied to a subset of, or all of, the BWPs/CC, and those BWPs/CCs can be selected based on a whether inter-BWP or inter-CC Quasi-Co-Location (QCL) can be assumed, based on gNB indication…”  ).

In regards to claim 7, ZHANG teaches the method of claim 1, further comprising: receiving base station signaling that configures monitoring for the beam failure detection reference signal; and wherein receiving the beam failure detection reference signal comprises: receiving the beam failure detection reference signal based at least in part on the base station signaling that configures monitoring for the beam failure detection reference signal (ZHANG teaches receiving base station signaling that configures monitoring for the beam failure detection reference signal, “[0035]…a UE can be configured…by higher layer parameter Beam-Failure-Detection-RS-ResourceConfig..”, “[0039]…a UE may be configured with multiple beams and multiple Control Resource Sets (CORESET), multiple BFD Reference Signals (BFD RS) may be configured. The repeating nature of the BFD RS in a time domain defines a periodicity, which may vary over time in some instances. This varying periodicity in turn may impact configuration of the periodicity over which the BFD RS is monitored for possible declaration of a beam failure. Further, a UE may be configured with multiple bandwidth parts (BWP) and multiple component carriers (CC). Each BWP/CC itself can act as a discrete channel, and may be subject to individual monitoring for BFD. In some embodiments, some or all BWP/CC may have their own BFD RS.”).

In regards to claim 19, Zhang teaches the method of claim 14, further comprising: transmitting, to the UE, signaling that configures monitoring for the beam failure detection reference signal on the first component carrier to enable detection of the beam failure for the at least one second component carrier (ZHANG teaches transmitting to the UE, signaling, that configures monitoring for the beam failure detection reference signal on the first component carrier to enable detection of the beam failure for the at least one second component carrier “[0035]…a UE can be configured…by higher layer parameter Beam-Failure-Detection-RS-ResourceConfig..”, “[0039]…a UE may be configured with multiple beams and multiple Control Resource Sets (CORESET), multiple BFD Reference Signals (BFD RS) may be configured. The repeating nature of the BFD RS in a time domain defines a periodicity, which may vary over time in some instances. This varying periodicity in turn may impact configuration of the periodicity over which the BFD RS is monitored for possible declaration of a beam failure. Further, a UE may be configured with multiple bandwidth parts (BWP) and multiple component carriers (CC). Each BWP/CC itself can act as a discrete channel, and may be subject to individual monitoring for BFD. In some embodiments, some or all BWP/CC may have their own BFD RS.”).

In regards to claim 9, ZHANG teaches the method of claim 1, further comprising: determining a configuration for monitoring for the beam failure detection reference signal based at least in part on a control resource set (CORESET) transmission control indicator (TCI) state for the group of component carriers; and wherein receiving the beam failure detection reference signal comprises: receiving the beam failure detection reference signal based at least in part on the configuration for monitoring for the beam failure detection reference signal ([Par. 33 – Par. 35] teach determining a configuration for monitoring for the BFD RS, based on a CORESET TCI state for the group of component carriers and receiving the BFD RS, based in at least part on the configuration for monitoring for BFD RS.).

In regards to claim 21, Zhang teaches the method of claim 14, further comprising: determining transmission control indicator (TCI) states for the group of component carriers; and determining a configuration for transmitting the beam failure detection reference signal based at least in part on the TCI states for the group of component carriers; and wherein transmitting the beam failure detection reference signal comprises: transmitting the beam failure detection reference signal based at least in part on the configuration for transmitting the beam failure detection reference signal ([Par. 33 – Par. 35] teach determining TCI states for the group of component carriers and determining a configuration for transmitting the BFD RS based on the TCI states for the component carrier group, and transmitting the BFD RS based at least in part on the configuration for transmitting the BFD RS.).

In regards to claim 12, Zhang teaches the method of claim 1, wherein the beam failure detection reference signal is selected, from a plurality of candidate beam failure detection reference signals, based at least in part on a rule ([Par. 51] teaches where the BFD RS is selected from a plurality of candidate beam failure detection reference signals, based at least in part on a rule, longest BFD RS periodicity).


In regards to claim 24, Zhang teaches the method of claim 14, further comprising: selecting the beam failure detection reference signal, from a plurality of candidate beam failure detection reference signals, based at least in part on a rule ([Par. 51] teaches where the BFD RS is selected from a plurality of candidate beam failure detection reference signals, based at least in part on a rule, longest BFD RS periodicity).

In regards to claim 13, Zhang teaches the method of claim 1, further comprising: receiving base station signaling indicating that the UE is to monitor for the beam failure detection reference signal on a subset of the group of component carriers, wherein the subset of the group of component carriers includes the first component carrier; and monitoring, to receive the beam failure detection reference signal on the subset of the group of component carriers, based at least in part on the base station signaling; and wherein receiving the beam failure detection reference signal comprises: receiving the beam failure detection reference signal based at least in part on monitoring to receive the beam failure detection reference signal on the subset of the group of component carriers ( [Par. 49 – Par. 56] and [Fig. 4] further teach receiving base station signaling,  via a QCL parameter, indicating that the UE is to monitor for the BFD RS signal on a subset of the group of component carriers, wherein the subset of the group of component carriers includes the first component carrier,  and wherein receiving the beam failure detection reference signal comprises: receiving the beam failure detection reference signal based at least in part on monitoring to receive the beam failure detection reference signal on the subset of the group of component carriers “[0053]…for each BFD RS instance that has a quality below the predetermined threshold, the BFD counter associated with the BWP/CC…is incremented..[0054]…if the value of the BFD counter exceeds a threshold amount, then a beam failure may be declared…[0055] Finally, following declaration of a beam failure, a beam failure recovery may be commenced, in operation 412..Alternatively, one BFD and BFR process can be applied to a subset of, or all of, the BWPs/CC, and those BWPs/CCs can be selected based on a whether inter-BWP or inter-CC Quasi-Co-Location (QCL) can be assumed, based on gNB indication…”  ).


In regards to claim 25, Zhang teaches the method of claim 14, further comprising: transmitting, to the UE, signaling indicating that the UE is to monitor for the beam failure detection reference signal on a subset of the group of component carriers, wherein the subset of the group of component carriers includes the first component carrier ( [Par. 49 – Par. 56] and [Fig. 4] further teach receiving base station signaling,  via a QCL parameter, indicating that the UE is to monitor for the BFD RS signal on a subset of the group of component carriers, wherein the subset of the group of component carriers includes the first component carrier,  and wherein receiving the beam failure detection reference signal comprises: receiving the beam failure detection reference signal based at least in part on monitoring to receive the beam failure detection reference signal on the subset of the group of component carriers “[0053]…for each BFD RS instance that has a quality below the predetermined threshold, the BFD counter associated with the BWP/CC…is incremented..[0054]…if the value of the BFD counter exceeds a threshold amount, then a beam failure may be declared…[0055] Finally, following declaration of a beam failure, a beam failure recovery may be commenced, in operation 412..Alternatively, one BFD and BFR process can be applied to a subset of, or all of, the BWPs/CC, and those BWPs/CCs can be selected based on a whether inter-BWP or inter-CC Quasi-Co-Location (QCL) can be assumed, based on gNB indication…”  ).

In regards to claim(s) 16 and 30, Zhang teaches the method of claim 14, further comprising: forgoing transmission of another beam failure detection reference signal using the at least one second component carrier, based at least in part on determining the beam failure detection reference signal of the first component carrier, to enable detection of the beam failure for the first component carrier and the at least one second component carrier ( [Par. 49 – Par. 56] and [Fig. 4] further teach forgoing transmission of another BFD RS using the at least one second component carrier, based at least in part on determining the BFD RS of the first component carrier through use of a QCL indication,  to enable detection of Beam Failure for the first CC and the second CC “[0053]…for each BFD RS instance that has a quality below the predetermined threshold, the BFD counter associated with the BWP/CC…is incremented..[0054]…if the value of the BFD counter exceeds a threshold amount, then a beam failure may be declared…[0055] Finally, following declaration of a beam failure, a beam failure recovery may be commenced, in operation 412..Alternatively, one BFD and BFR process can be applied to a subset of, or all of, the BWPs/CC, and those BWPs/CCs can be selected based on a whether inter-BWP or inter-CC Quasi-Co-Location (QCL) can be assumed, based on gNB indication…”  ).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG in view of CHEN (20170215186 A1).

In regards to claim 6, Zhang is silent on the method of claim 5, wherein the base station signaling is at least one of: radio resource control signaling, medium access control (MAC) control element signaling, downlink control information signaling, or beam update signaling. Despite these differences similar features have been seen in other prior art involving network signaling. CHEN (20170215186 A1) [Par. 85] teaches where signaling of QCL parameters for component carriers is performed through use of radio resource control messages, “[0085] …UE 115-a may receive dedicated signaling (e.g., a radio resource control (RRC) configuration message) that indicates whether QCL is configured across CCs 205-a and 205-b.”
Thus based upon the teachings of CHEN it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the base station signaling of ZHANG, by relying upon RRC configuration messages to facilitate the base station signaling, to arrive at , the method of claim 5 wherein the base station signaling is at least one of: radio resource control signaling, medium access control (MAC) control element signaling, downlink control information signaling, or beam update signaling, in order to provide a reliable way to facilitate the base station signaling.

In regards to claim 18, Zhang is silent on the method of claim 17, wherein the signaling is at least one of: radio resource control signaling, medium access control (MAC) control element signaling, downlink control information signaling, or beam update signaling. Despite these differences similar features have been seen in other prior art involving network signaling. CHEN (20170215186 A1) [Par. 85] teaches where signaling of QCL parameters for component carriers is performed through use of radio resource control messages, “[0085] …UE 115-a may receive dedicated signaling (e.g., a radio resource control (RRC) configuration message) that indicates whether QCL is configured across CCs 205-a and 205-b.”
Thus based upon the teachings of CHEN it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the base station signaling of ZHANG, by relying upon RRC configuration messages to facilitate the base station signaling, to arrive at , the method of claim 5 wherein the base station signaling is at least one of: radio resource control signaling, medium access control (MAC) control element signaling, downlink control information signaling, or beam update signaling, in order to provide a reliable way to facilitate the base station signaling.


Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG in view of OJALA (US 20100182968 A1).


In regards to claim 8, Zhang is silent on the method of claim 7, wherein the base station signaling is at least one of: radio resource control signaling, medium access control (MAC) control element signaling, downlink control information signaling, or beam update signaling. Despite these differences similar features have been seen in other prior art involving high-layer signaling messages. 
OJALA (20100182968) [Par. 85] teaches where higher laying signaling is performed through use of radio resource control messages, “[0085] …UE 115-a may receive dedicated signaling (e.g., a radio resource control (RRC) configuration message) that indicates whether QCL is configured across CCs 205-a and 205-b.”
Thus based upon the teachings of OJALA it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the base station signaling of ZHANG, by relying upon RRC configuration messages to facilitate the base station signaling, to arrive at , the method of claim 7, wherein the base station signaling is at least one of: radio resource control signaling, medium access control (MAC) control element signaling, downlink control information signaling, or beam update signaling, in order to provide a reliable way to facilitate the base station signaling.

In regards to claim 20, Zhang is silent on the method of claim 19, wherein the signaling is at least one of: radio resource control signaling, medium access control (MAC) control element signaling, downlink control information signaling, or beam update signaling. Despite these differences similar features have been seen in other prior art involving high-layer signaling messages. 
OJALA (20100182968) [Par. 85] teaches where higher laying signaling is performed through use of radio resource control messages, “[0085] …UE 115-a may receive dedicated signaling (e.g., a radio resource control (RRC) configuration message) that indicates whether QCL is configured across CCs 205-a and 205-b.”
Thus based upon the teachings of OJALA it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the base station signaling of ZHANG, by relying upon RRC configuration messages to facilitate the base station signaling, to arrive at , the method of claim 19, wherein the signaling is at least one of: radio resource control signaling, medium access control (MAC) control element signaling, downlink control information signaling, or beam update signaling, in order to provide a reliable way to facilitate the base station signaling.

Allowable Subject Matter
Claim(s)10, 11, 22, and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476